                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

WILLIAM R. RONGEY, individually,                     )
and on behalf of all others similarly                )
situated,                                            )
                                                     )
                               Plaintiffs,           )
                                                     )
         v.                                          )      Case No. 1:18-cv-04613
                                                     )
ANSELMO LINDBERG &                                   )
ASSOCIATES LLC,                                      )
                                                     )
                               Defendant.            )

       THE PARTIES’ JOINT MOTION TO MODIFY DISCOVERY DEADLINES

       Plaintiff William R. Rongey (“Plaintiff”) and Defendant Anselmo Lindberg &

Associates, LLC (“Defendant”) respectfully move this Honorable Court, and jointly request that

this Court modify the deadlines for discovery in this case, and in support thereof, states:

        1.     Plaintiff's Complaint purports to state claims for violations of the Fair Debt

Collection Practices Act, 15 U.S.C. §§ 1692-1692p. (Dkt. No. 1.)

        2.     On February 25, 2019, discovery is set to close.

        3.     Each side has exchanged written discovery requests, and each side has provided

responses to written discovery.

        4.     The parties are currently working to resolve any potential disagreements

regarding written discovery pursuant to Rule 37.

        5.     Due to the time needed to resolve any issues regarding written discovery, and pre-

existing time commitments that could not be rescheduled, the parties require additional time to

complete oral discovery.

        6.     This would be the first modification of the discovery schedule.




                                                                                    303261233v1 1012118
           7.   Defendant’s counsel and Plaintiff’s counsel agree that such a modification would

advance the resolution of this case.

       WHEREFORE, the parties respectfully request that this Court modify the current

discovery deadline, and direct that the deadline for discovery to be completed to be set for April

5, 2019.

Respectfully submitted,                             Respectfully submitted,

Sulaiman Law Group, Ltd.                            Hinshaw & Culbertson, LLP


/s/ James Vlahakis (with consent)                   /s/ Louis J. Manetti, Jr.___________________
One of the Attorneys for Plaintiff                  One of the Attorneys for Defendant




James Vlahakis                                       David M. Schultz
Mohammed O. Badwan, Esq.                             Louis J. Manetti, Jr.
Sulaiman Law Group, Ltd.                             Hinshaw & Culbertson LLP
Attorneys At Law                                     151 North Franklin St., Suite 2500
2500 S. Highland Ave.                                Chicago, IL 60606
Suite 200                                            Telephone: 312-704-3000
Lombard, Illinois 60148                              Facsimile: 312-704-3001
Direct Line (630) 575 - 8180                         dschultz@hinshawlaw.com
Fax (630) 575 – 8188                                 lmanetti@hinishawlaw.com
Email: jvlahakis@sulaimanlaw.com
Email: mbadwan@sulaimanlaw.com




                                                2
                                                                                   303261233v1 1012118
                                    CERTIFICATE OF SERVICE

         I hereby certify that on February 18, 2019, a copy of the forgoing Joint Motion to Modify
Discovery Deadlines was filed electronically. Service of this filing will be made on all ECF-
registered counsel by operation of the Court's electronic filing system. Parties may access this
filing through the Court's system.




                                            By: /s/Louis J. Manetti, Jr.
                                                Louis J. Manetti, Jr.
                                                Hinshaw & Culbertson LLP
                                                151 North Franklin St., Suite 2500
                                                Chicago, IL 60606
                                                Phone No.: 312-704-3000
                                                Fax No. 312-704-3001
                                                lmanetti@hinshawlaw.com




                                                3
                                                                                  303261233v1 1012118
